DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-15 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 14 recites “the parking braking and/or emergency braking”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 15 recites “the electromechanical braking device”.  There is insufficient antecedent basis for this limitation in the claim.	
Claim 22 recites “the electronic stability control”.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, 
or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 13, 15-19 and 23-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kilmurray et al (US# 0141530).
Kilmurray et al disclose all the limitations of the instant claims including; a calliper 68 [0019] for an electromechanical disc brake of a vehicle wheel, comprising: a control unit 72 [0020] comprising a processor [0013][0023], wherein the control unit is configured to control the braking of the wheel 
	Regarding claim 15, a supply connector 60 configured to electrically connect the control unit 72 and/or the electromechanical braking device to a power supply 33, and a connection and data exchange port configured to connect the control unit to the braking control line 75 [0021]. 
	Regarding claim 16, Kilmurray et al disclose braking system for vehicle wheels 24/26/28/30, comprising: at least one brake 44 which includes a calliper 68 according to claim 13, and a braking actuator 50 which is configured to be actuated by a user to brake the vehicle, the braking actuator comprising a brake pedal 74 and/or a control knob, and the braking control line 116/75 which connects the braking actuator 50 to the control unit 72 via unit 56. 
 	Regarding claim 17, the brake 44 is a front brake of the vehicle.  [0015]
 	Regarding claim 18, note braking amplifier 56 [0017] configured to increase the braking force transmitted by the actuator 50, wherein the control unit 72 is connected to the braking amplifier 56 by the braking control line 75, and wherein, in the event that a failure (for example, complete power loss) the amplifier is detected, the control unit is configured to control the braking of the wheel, when the braking actuator is actuated by the user.   [0027][0036]
 	Regarding claim 19, the system comprises an electronic stability control 56 [0017] configured to command the brake to brake the wheel, wherein the control unit is connected to the electronic stability control by the braking control line 75, wherein, in the event that a failure of the electronic stability control is detected, the control unit is configured to control the braking of the wheel, when the braking actuator is actuated by the user.   [0027][0036]
Regarding claims 23-24, note vehicle 20 in the form of a passenger car.  Figure 1.  [0014]

13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hofmeister et al (US# 2017/0045105).
Hofmeister et al disclose all the limitations of the instant claims including; a calliper 1210 for an electromechanical disc brake of a vehicle wheel, comprising: a control unit 1212 comprising a processor (82, [0043][0056]), wherein the control unit is configured to control the braking of the wheel [0043][0056], and electrical connector configured to electrically connect the control unit to a braking control line of the vehicle (note the communication line connected to the control unit 1212 in figure 18). 
	Regarding claim 14, note hydraulic braking device 1230 configured to ensure the service braking of the wheel, a hydraulic connector (hydraulic connection 1234 between modulator 1214 and cylinder/piston 1230) configured to connect the hydraulic braking device to a hydraulic circuit 1228/1214/1232/1234 of the braking system of the vehicle, an electromechanical braking device 1216/1226/1236 configured to ensure the parking braking and/or emergency braking of the vehicle.   Note 1216/1226/1236 is configured to provide pressure for braking events such as emergency brake events.
 	Regarding claim 15, a supply connector (power in figure 18) configured to electrically connect the control unit 1212 and/or the electromechanical braking device to a power supply, and a connection and data exchange port configured to connect the control unit to the braking control line (communication in figure 18). 
 	Regarding claim 16, Hofmeister discloses braking system for vehicle wheels, comprising: at least one brake which includes a calliper according to claim 13, and a braking actuator which is configured to be actuated by a user to brake the vehicle, the braking actuator comprising a brake pedal and/or a control knob, and the braking control line which connects the braking actuator to the control unit. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US# 2002/0117891) in view of Kilmurray et al (US# 0141530).
	Regarding claim 16, Harris discloses braking system for vehicle wheels, comprising: at least one brake which includes a caliper (note disc brakes 18 are shown and disclosed [0007], and a braking actuator 34/10/12 which is configured to be actuated by a user to brake the vehicle, the braking actuator comprising a brake pedal 10 and/or a control knob brake and a control line (analogue cable) connecting the actuator 12 to a control unit 40.  Harris lacks the disclosure of the caliper according to claim 13.  Claim 13 requires the caliper to have a control unit comprising a processor, wherein the control unit is configured to control the braking of the wheel, and electrical connector configured to electrically connect the control unit to a braking control line of the vehicle.  Kilmurray et al disclose a caliper including a control unit 72 [0020] comprising a processor [0013][0023], wherein the control unit is configured to control the braking of the wheel [0023][0024], and electrical connector 75 configured to electrically connect the control unit to a braking control line of the vehicle and a control line 116/75 connecting an actuator to the control unit.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to include a control unit and associated power and control connections in the caliper of Harris, as taught by Kilmurray et al, to provide fast, robust and diagnosable communication with the assemblies while reducing latency .  [0020][0022] 

 	Regarding claim 15, Kilmurray et al further teach a supply connector 60 configured to electrically connect the control unit 72 and/or the electromechanical braking device to a power supply 33, and a connection and data exchange port configured to connect the control unit to the braking control line 75 [0021].  
	Regarding claim 18, note a braking amplifier EHB configured to increase the braking force transmitted by the actuator, wherein the control unit is connected to the braking amplifier by the braking control line, and wherein, in the event that a failure of the amplifier is detected, the control unit is configured to control the braking of the wheel, when the braking actuator is actuated by the user.  [0026]
 	Regarding claim 22, at least one braking light and a switch for turning on the braking light, the braking actuator comprising a brake pedal, wherein the on or off state of the switch depends on the depression of the brake pedal, wherein, in the event that a failure of the amplifier and/or of the electronic stability control is detected, the control unit is configured to control the braking of the wheel, when it detects via the state of the switch that the brake pedal is depressed.  [0008]
 	Regarding claims 23-24, Harris discloses a vehicle.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have the vehicle configured as a passenger vehicle to facilitate passenger transport.

	

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US# 2002/0117891) and Kilmurray et al (US# 0141530), as applied to claim 16 above, in further view of Dinkel et al (US# 2011/0115282).
Regarding claim 19, Harris and Kilmurray et al lack the disclosure of an electronic stability control configured to command the brake to brake the wheel, wherein the control unit is connected to the electronic stability control by the braking control line, wherein, in the event that a failure of the electronic stability control is detected, the control unit is configured to control the braking of the wheel, when the braking actuator is actuated by the user.   Dinkel et al disclose a similar brake and further teach stability control function [0021].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to incorporate stability control, as taught by Dinkel et al, into the EHB system of Harris to improve vehicle stability during braking, thereby increasing the safety of the vehicle.
	Regarding claim 20, , Kilmurray et al further teach a supply connector 60 configured to electrically connect the control unit 72 and/or the electromechanical braking device to a power supply 33, and a connection and data exchange port configured to connect the control unit to the braking control line 75 [0021], Harris, as modified, discloses a braking amplifier EHB configured to increase the braking force transmitted by the actuator, wherein the control unit is connected to the braking amplifier by the braking control line, and , wherein, in the event that a failure of the amplifier is detected, the control unit is configured to control the braking of the wheel, when the braking actuator is actuated by the user.   [0026].  Harris and Kilmurray et al lack the disclosure of  a box in which the electronic stability control and the braking amplifier are located.  Dinkel further teach a box 10/20 housing an electronic stability control and a braking amplifier.  Figure 3.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide a box for the components 
Regarding claim 21, Harris discloses a pressurizing pump 16 and Dinkel teaches the inclusion of a pressurizing pump the box comprises a pressurizing pump 3 in the box. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK